     Case 2:19-cv-02420-KJM-CKD Document 17 Filed 11/17/20 Page 1 of 4


1    John S. Knowlton, Esq. (SBN # 143517)
     The Burton Law Firm
2    400 Capitol Mall, Suite 1850
     Sacramento, CA 95814
3    Phone: (916) 822-8700
     jKnowlton@lawburton.com
4    Attorneys for Plaintiff
5

6
                            IN THE UNITED STATES DISTRICT COURT
7
                                EASTERN DISTRICT OF CALIFORNIA
8

9     CHRIS BRADFORD, Trustee of the Jack
      Sellers Trust dated May 2, 1991,
10
                                                        Case No. 2:19-CV-02420-KJM-CKD
                       Plaintiff,
11
           vs.
12                                                      STIPULATION AND ORDER TO
      MICHAEL GERBER, an individual; JILL               PERMIT DEFENDANTS ADDITIONAL
13    OSWALT, an individual; LUCKY STARR                TIME TO RESPOND TO COMPLAINT
      RANCHING, LTD a Nevada Limited                    (Sixth Request)
14    Liability Company,
15                     Defendants.
16

17          IT IS HEREBY STIPULATED AND AGREED as follows:
18          The parties entered into a Stipulation to extend the time for Defendants to respond to
19   Plaintiff's Complaint and to postpone the Initial Pretrial Conference scheduled for April 16,
20   2020, for the purpose of engaging in settlement discussions and possible resolution of this case.
21   ECF No. 5. On March 23, 2020, this Court granted the parties' first request to continue the
22   Pretrial Conference to May 14, 2020, to permit the parties to continue in settlement
23   negotiations. ECF No. 7.
24          The settlement between the parties involves the conveyance of a parcel of property in
25   Elko County, Nevada (the “Property”) from the defendants to the plaintiff. The Property
26   consists mainly of agricultural land and includes a residential structure. As part of the
27   settlement, the parties are currently working to ensure that there is an access easement from the
28   Property through additional property owned by the defendants to U.S. Forest Service land.
                                                    1
     Case 2:19-cv-02420-KJM-CKD Document 17 Filed 11/17/20 Page 2 of 4


1           As negotiations have continued, the parties filed a second request to extend the
2    deadline for Defendants to respond to the complaint and to postpone the Pretrial Conference.
3    On April 14, 2020, the Court entered an Order granting a second extension of time and
4    extending the time to answer or otherwise respond to Plaintiff’s Complaint to May 1, 2020
5    and resetting the Initial Scheduling Conference for June 11, 2020. ECF No. 9.
6           On May 1, 2020, the parties filed a third request to extend the deadline for Defendants
7    to respond to the complaint and to postpone the Pretrial Conference, to allow them additional
8    time to address issues pertaining to the property that is the subject of the settlement
9    negotiations. ECF No. 10. On May 4, 2020, the Court entered an Order granting a third
10   extension of time and extending the time to answer or otherwise respond to Plaintiff’s
11   Complaint to June 15, 2020 and resetting the Initial Scheduling Conference for July 9, 2020.
12   ECF No. 11.
13          A fourth request for an extension of the answer deadline and Pretrial Conference was
14   filed on June 5, 2020, to allow the parties to finalize their settlement discussions. ECF No. 12.
15   On June 15, 2020, the Court entered a Minute Order granting a fourth extension of time and
16   extending the time to answer or otherwise respond to Plaintiff’s Complaint to August 14, 2020,
17   and resetting the initial Scheduling Conference for September 3, 2020. ECF No. 13. The Joint
18   Status Report including the FRCP 26 discovery plan was due August 20, 2020.
19          A fifth request for extension of the answer deadline and Pretrial Conference was filed
20   on or about August 12, 2020 as the parties were still diligently working on finalizing the
21   settlement. On August 28, 2020 the Court entered a Minute Order granting a fifth extension of
22   time and extending the time to answer or otherwise respond to Plaintiff’s Complaint to
23   November 12, 2020, and rescheduling the Status (Pretrial Scheduling) Conference for
24   December 17, 2020. ECF No. 15.
25          The parties have been diligently working toward finalizing settlement terms in this case,
26   including an inspection of the property that occurred on July 22, 2020 (which was delayed to
27   due COVID-19 concerns), and discussing the grant of an access easement in the subject
28   property to nearby U.S. Forest Service land. Due to these ongoing discussions, counsel for
                                                    2
     Case 2:19-cv-02420-KJM-CKD Document 17 Filed 11/17/20 Page 3 of 4


1    all parties stipulate and agree that additional time is needed to allow the parties to finalize
2    settlement negotiations, which is expected to fully and finally resolve this action. Although the
3    Court has indicated in its August 29, 2020 Minute Order that extension requests should be no
4    longer than 30 days, the parties believe that settlement may not actually occur for another forty-
5    five to sixty days. Notwithstanding the time the parties believe it will take to fully resolve this
6    matter, the parties are presently seeking a thirty (30) day extension.
7           THEREFORE, the parties stipulate to and respectfully request that this Court allow
8    Defendants an additional thirty (30) days to file an answer or otherwise respond to the
9    Complaint, up to and including December 14, 2020. This stipulation is requested in an effort to
10   conserve the judicial resources of this Court rather than engage in additional litigation that
11   may ultimately be voluntarily dismissed.
12          For the same reasons cited above, the parties further request that the Status (Pretrial
13   Scheduling Conference) and deadline for the Joint Status Report be reset, for a date to be
14   determined by this Court.
15   Dated: November 10, 2020.                             THE BURTON LAW FIRM
16
                                                           _/s/ John S. Knowlton
17                                                         John S. Knowlton
                                                           Attorneys for Plaintiff,
18                                                         CHRISTOPHER BRADFORD
19

20   Dated: November 10, 2020.                             LEMONS, GRUNDY & EISENBERG
21

22
                                                             /s/ Alice Campos Mercado
23
                                                           Alice Campos Mercado
                                                           SBN 159416
24
                                                           Attorneys for Defendants
                                                           MICHAEL GERBER, JILL OSWALT
25
                                                           and LUCKY STARR RANCHING, LTD.
26

27

28

                                                      3
     Case 2:19-cv-02420-KJM-CKD Document 17 Filed 11/17/20 Page 4 of 4


1
                                                     ORDER
2
            The Court has reviewed the above stipulation by counsel regarding the allowance of
3
     additional time for the Defendants to respond to Plaintiff’s Complaint and to reset the Status
4
     (Pretrial Scheduling) Conference in order for the parties to continue settlement negotiations.
5

6    Good cause having been found pursuant to the stipulation of the parties,

7           IT IS HEREBY ORDERED that the time for Defendants to answer or to
8    otherwise respond to Plaintiff’s Complaint shall be December 14, 2020. As this is the parties'
9
     sixth stipulation, if further stipulations are requested, a thorough explanation of the status of
10
     the settlement negotiations must be included.
11
            IT IS FURTHER ORDERED that the Status (Pretrial Scheduling) Conference presently
12

13   set for December 17, 2020 at 2:30 p.m. is hereby vacated, and shall be rescheduled to

14   January 28, 2021, at 2:30 p.m.

15
            IT IS SO ORDERED.
16
            Dated: November 17, 2020.
17

18

19

20

21

22

23

24

25

26

27

28

                                                       4
